DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figure 3 has multiple pointers that are not numbered, and numbers that do not point to specific elements such as numbers “32” and “22a”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to lines 3 & 5 of claims 1 & 2, the phrase “can be” is ambiguous.  The pressure is or is not being introduced into the device and is or is not converted into an electric signal.  The limitations will be read as “…the pressure is introduced into the device…” and “…the applied pressure is converted into an electric signal…” upon further examination respectively.
In regards to line 2 of claims 7 & 13, the term “it” is unclear.  Is “it” referring to the electronic pressure measuring device or the process connection?  The limitation will be read as “…a housing place on the process connection and a pressure measuring cell…” upon further examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 & 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brode et al (US 20130305834 A1).
As best understood in regards to claim 2, Brode et al teaches a device (1) for converting a pressure into an electric signal wherein the device (1) comprises a first deformation body (10) in the form of a first membrane (12) (Paragraph 0026), via which the pressure is introduced into the device (1) and a second deformation body (20) in the form of a second membrane (22) (Paragraph 0027), by means of the deflection of which the applied pressure is converted into an electric signal (Paragraph 0029), wherein the device (1) comprises a force transmitting means (14, 24) for transmitting compressive and/or tensile forces from the first deformation body (10) to the second deformation body (20) (Paragraphs 0026-0028), wherein the force transmitting means (14, 24) is formed integral with one of the two membranes (12, 22) and the corresponding other membrane (12, 22) comprises a hole (42, i.e. recess) into which the force transmitting means (14, 24) is at least partially inserted and connected there to this membrane (12, 22) (Paragraph 0032; Figure 2).
In regards to claim 9, Brode et al teaches wherein the force transmitting means (14, 24) respectively connects the two membranes (12, 22) to each other at their centers (Paragraph 0032; Figure 2).
In regards to claim 10, Brode et al teaches wherein the hole (42) is designed as a through hole or as a blind hole (Paragraph 0032; Figure 2).
In regards to claim 11, Brode et al teaches wherein the force transmitting means (12, 22) is connected in the hole (42) to the respective membrane by firmly bonding or by screwing (Paragraph 0032; Figure 2).
In regards to claim 12, Brode et al teaches wherein the first deformation body (10) is formed pot-shaped and engages around the second deformation body (20) (Paragraph 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brode et al (US 20130305834 A1) in view of Hauri et al (DE 102009024576 A1).
As best understood in regards to claim 1, Brode et al teaches Brode et al teaches a device (1) for converting a pressure into an electric signal wherein the device (1) comprises a first deformation body (10) in the form of a first membrane (12) (Paragraph 0026), via which the pressure is introduced into the device (1) and a second deformation body (20) in the form of a second membrane (22) (Paragraph 0027), by means of the deflection of which the applied pressure is converted into an electric signal (Paragraph 0029), wherein the device (1) comprises a force transmitting means (14, 24) for transmitting compressive and/or tensile forces from the first deformation body (10) to the second deformation body (20) (Paragraphs 0026-0028).
However Brode et al does not teach the device further comprising wherein the force transmitting means is designed as a separate part and the two membranes comprise a hole into which the force transmitting means is at least partially inserted and is connected there to the respective membrane.
Hauri et al teaches a device (10, i.e. differential pressure element) for converting a pressure into an electric signal wherein the device (10) (Paragraphs 0020 & 0023) further comprising the force transmitting means (13, i.e. connecting element) being designed as a separate part and the two membranes (12, 14) comprise a hole (26, i.e. connecting channel) into which the force transmitting means (13) is at least partially inserted and is connected there to the respective membrane (12, 14) (Paragraph 0026).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a force transmitting means being designed as a separate part as taught by Hauri et al into the device of Brode et al for the purpose of connecting the center of the second membrane to the center of the first member for movement together (Paragraph 0029; Hauri et al).
In regards to claim 3, Brode et al teaches wherein the force transmitting means (14, 24) respectively connects the two membranes (12, 22) to each other at their centers (Paragraph 0032; Figure 2).
In regards to claim 4, Brode et al teaches wherein the hole (42) is designed as a through hole or as a blind hole (Paragraph 0032; Figure 2).
In regards to claim 5, Brode et al teaches wherein the force transmitting means (12, 22) is connected in the hole (42) to the respective membrane by firmly bonding or by screwing (Paragraph 0032; Figure 2).
In regards to claim 6, Brode et al teaches wherein the first deformation body (10) is formed pot-shaped and engages around the second deformation body (20) (Paragraph 0026).

Allowable Subject Matter
Claims 7, 8, 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in regards to claims 7 & 13, Brode et al teaches Brode et al teaches a device (1) for converting a pressure into an electric signal wherein the device (1) comprises a first deformation body (10) in the form of a first membrane (12) (Paragraph 0026), via which the pressure is introduced into the device (1) and a second deformation body (20) in the form of a second membrane (22) (Paragraph 0027), by means of the deflection of which the applied pressure is converted into an electric signal (Paragraph 0029), wherein the device (1) comprises a force transmitting means (14, 24) for transmitting compressive and/or tensile forces from the first deformation body (10) to the second deformation body (20) (Paragraphs 0026-0028).
However Brode et al does not teach the structural limitations of the device further comprising an electronic pressure measuring device consisting of a process connection, a housing placed on the process connection and a pressure measuring cell for detecting the pressure prevailing in an adjacent medium wherein the measuring cell is configured as a device in combination with the remaining limitations of independent claims 1 & 2.  The remaining claims are allowed due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856